

116 S3346 IS: Prevent Blood Loss with Emergency Equipment Devices Act of 2020
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3346IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Menendez (for himself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Homeland Security Act of 2002 to authorize the use of Homeland Security Grant Program funds for anti-blood loss purposes, and for other purposes.1.Short titleThis Act may be cited as the Prevent Blood Loss with Emergency Equipment Devices Act of 2020 or the Prevent BLEEDing Act of 2020.2.Use of Homeland Security Grant Program funds for anti-blood loss purposes(a)In generalSection 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended by adding at the end the following new subsection:(d)Anti-Blood loss grants(1)DefinitionsIn this subsection:(A)Anti-blood loss suppliesThe term anti-blood loss supplies means tourniquets, gauze, wound-packing materials, hemostatic dressings, gloves, markers, or other appropriate materials.(B)Eligible entityThe term eligible entity means an entity that—(i)does not use anti-blood loss supplies in the ordinary course of business; and(ii)certifies as part of a grant application process that the entity intends to place anti-blood loss supplies procured using the grant in locations where the equipment is immediately available for public use when needed, such as with a publicly displayed automated external defibrillator.(2)Use of fundsA grant under section 2003 or 2004 may be used for any of the following purposes:(A)To purchase or distribute anti-blood loss supplies for use in medical emergencies in a place where people gather.(B)To provide training on the proper use of anti-blood loss supplies to appropriate persons for the purpose of enhancing public safety.(C)To make grants to an eligible entity for a purpose described in subparagraph (A) or (B).(3)Priority in awarding grants(A)In generalSubject to the availability of funds, any State, local, or tribal government or high-risk urban area that applies for a grant under section 2003 or 2004 for a purpose described in paragraph (2) shall be awarded such grant.(B)AllocationThe Secretary shall allocate funds made available under this subsection by a formula developed by the Secretary for such purpose that takes into consideration the relative populations of each geographic area for which a grant is made.(4)OutreachThe Secretary shall conduct outreach to inform State, local, and tribal governments and high-risk urban areas that apply for grants under sections 2003 and 2004 of the availability of funds under this subsection..(b)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated for sections 2002, 2003, and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 603, 604, and 605), there are authorized to be appropriated $10,000,000, to remain available until expended, to make grants under subsection (d) of section 2002 of such Act, as added by this Act.